Exhibit 10.6

March 15, 2012

[NAME]

[ADDRESS]

 

  Re: Clawback of Incentive Payments under the Annual Incentive Plan

Dear [NAME]:

In connection with its February 22, 2012 meeting, the Personnel & Compensation
Committee of the Board of Directors (the “Committee”) of Allegheny Technologies
Incorporated (the “Company”) is considering including you as a participant in
the Company’s Annual Incentive Plan (“AIP”) for calendar year 2012 and to become
eligible for an annual incentive payment under the AIP based on the degree to
which the performance criteria for 2012 are met. You may be considered for
participation in the AIP for years after 2012.

It is a condition of your participation in the AIP in 2012 and subsequent years
that you agree to repay the Company any amount determined to be an Overpayment,
as defined below, for any year of the AIP for which an Overpayment is determined
to have occurred. This agreement will be in effect not only for 2012 but also
for each subsequent year in which you are included as a participant in the AIP
unless specifically revoked in writing by you or the Company. If you revoke this
agreement without an acceptable substitute agreement being in place, your
eligibility for participation in a then current or subsequent year of the AIP
will end.

The payments under the AIP (“Payments”) are generally made within 75 days of the
end of the calendar year for which performance is measured. The Committee
determines the amount of the Payments to the respective participants in the AIP
based on the financial statements and other records of the Company presented to
the Committee, generally at the Committee’s January meeting. While the
information available to the Committee is appropriately reviewed and is believed
to be accurate and complete when presented to the Committee, subsequent review
or audit could disclose errors.

This agreement is to evidence your obligation to promptly repay to the Company
any “Overpayment.” For purposes of this agreement, an “Overpayment” is the
amount reasonably determined by the Committee as that portion of the Payments
approved by the Committee for any year of your participation in the AIP and paid
to you that the Committee would not have approved and would not have been paid
to you if the Committee knew at the time of authorization that the information
then available to it was inaccurate in a material way and that



--------------------------------------------------------------------------------

[NAME]

March 15, 2012

Page 2

 

material inaccuracy, if known when the Committee authorized the Payments, would
have resulted in a lower Payment or Payments.

You hereby agree to repay to the Company any Overpayment within thirty (30) days
of written notice to you of the Committee’s determination of the Overpayment.

You should also know that federal legislation generally known as Dodd-Frank is
being implemented at this time. If the Company determines that a new agreement
on this subject or an amendment to this agreement is required for the Company to
comply with Dodd-Frank, you agree to consider a new agreement or an amendment to
this agreement in a form the Company determines as appropriate to comply with
Dodd-Frank.

Please execute this agreement and promptly return it to me. Once I receive it,
any award opportunities made to you under the AIP will be promptly processed.

 

Very truly yours, /s/ Elliot S. Davis Elliot S. Davis

CONSENTED AND AGREED:

By:                                          
                                                    

Print Name:                                          
                                      

Date:                                          
                                                  